J   -A04039-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
GLOMAR HOLDING, L.P.,                                  1   IN THE SUPERIOR COURT OF
                                                                 PENNSYLVANIA
                            Appellant

                       v.

EASTERN METAL RECYCLING -TERMINAL,
LLC,

                            Appellee                          No. 1939 EDA 2016


                        Appeal from the Order May 25, 2016
                 in the Court of Common Pleas of Delaware County
                           Civil Division at No.: 15-10942

BEFORE:     SHOGAN, J., SOLANO, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                         FILED MAY 08, 2017

        Appellant, Glomar Holding, L.P., appeals from the order sustaining the

preliminary objections in the nature of         a   demurrer of Appellee, Eastern Metal

Recycling -Terminal, L.L.C., and dismissing Appellant's amended complaint

with prejudice. We affirm.

        We take the following background from our independent review of the

certified record.    On April 18, 2013, Appellee entered into a due diligence

and     option   agreement    (the     Option       Agreement)   with   Eddystone   Rail

Company, LLC (Eddystone), that granted Eddystone exclusive rights to

conduct due diligence of the property (Property) and the option to purchase



*   Retired Senior Judge assigned to the Superior Court.
J   -A04039-17


it.    On March 26, 2015, Eddystone assigned its rights under the Option

Agreement to Canopy Prospecting, Inc. (Canopy).        On March 31, April 28,

and May 27, 2015, pursuant to the Option Agreement's terms, Canopy made

payments to Appellee to extend the deadline for exercising the option to

purchase the Property. The option deadline was continued to July 15, 2015,

with any other extension required to be submitted fifteen days prior.

However, only one day before, on July 14, 2015, Canopy assigned its rights,

title and interest   in the Option   Agreement to Appellant.   The same day,

although it had conducted no due diligence, Appellant sent Appellee       a     letter

exercising its option to purchase the Property pursuant to the Option

Agreement's terms.     Pursuant to section 6(d) of the Option Agreement, the

closing was to occur not less than sixty nor more than ninety days after the

option's exercise, unless otherwise agreed to by the parties. (See Amended

Complaint, Exhibit A, Due Diligence and Option Agreement, at unnumbered

page 4 ¶ 6(d)).   Section 14 of the Option Agreement stated that   "[t]ime           is

of the essence as to the performance of all of the terms and
conditions of this Agreement."              (Id. at unnumbered page   8       '11   14)

(emphasis added).

        The new closing date was scheduled for October 15, 2015.              On or

about October 11, 2015, Appellant became aware of damage and vandalism

on the Property   that had been the subject of police reports. On October 14,

2015, Appellant notified Appellee that it intended to proceed with closing in


                                       -2
J   -A04039-17


spite of the on -going casualty, but subject to                a   purchase price adjustment

consistent with the Option Agreement's terms.                        Appellant requested an

extension of the closing date for an insurance adjuster to assess the damage

cost.        Appellee granted Appellant           a    thirty -day extension, and set   a   new

closing date for November 13, 2015.                    Appellee memorialized the extension

in a    letter to Appellant that stated, in pertinent part:

         .   .   .  interest of avoiding unnecessary disputes, [Appellee]
                     in the
         has agreed to provide an extension of the closing date for the
         purchase and sale of the Property, which closing date shall occur
         on or before November 13, 2015, time being of the essence
         with respect thereto.  [Appellee] shall not extend the
         closing date beyond November 13, 2015 for any reason.
(Preliminary Objections to Amended Complaint, at Exhibit                      B,   Modification

Letter, 10/14/15).

         On October 20, 2015, Appellant identified Michael Simpson, of Sphere

Risk Partners, as the insurance adjuster, and Appellee agreed to him on

October 26, 2015.                 Mr. Simpson inspected the Property on October 29 and

30, 2015.             On November 12, 2015, Mr. Simpson provided a preliminary

estimate of repair costs of at least seven to fifteen million dollars, and stated

that he required              a   minimum of four more weeks to complete his review.

(See Amended Complaint, at Exhibit                F,   Simpson Letter, 11/12/15).

         On November 13, 2015, Appellant appeared at closing, and advised

that it was willing to proceed with the purchase, but requested that Appellee

either provide it with              a   credit toward the purchase price pursuant to the

preliminary extimate, or grant an extension to allow Mr. Simpson time to

                                                  -3
J   -A04039-17


complete the inspection. Appellee offered             a   credit on the purchase price at

the capped amount of $100,000.00, and denied                          a   request for another

extension to complete the evaluation, on the ground that such is not an

appropriate       remedy    under        section   6(d)    of       the   Option   Agreement.

Thereafter, believing Appellant to be in default, with no further contractual

rights, Appellee continued to market the Property to other prospective

buyers.

        On January 11, 2016, Appellant filed a complaint against Appellee                    for

breach of contract, specific performance, and             a   declaratory judgment on the

basis of Appellee's alleged failure to keep the Property secure and avoid

waste and to extend the closing date to allow further inspection. Appellant

also filed   a   praecipe to index   a   /is pendens on the Property, and          a   motion to

compel Appellee to allow Mr. Simpson to perform                 a   further inspection.

        On February 1, 2016, Appellee filed a response to the motion to

compel and preliminary objections to the complaint on the bases of (1)

Appellant's lack of standing for its failure to attach either                  a   copy of the

actual assignment from Eddystone to Canopy or the agreement to extend

the closing date to November 13, 2015, and (2) Appellant's failure to state                    a


claim on which relief could be granted because Appellee was under no duty

to extend the closing date again where time was of the essence.                            (See

Appellee's Preliminary Objections to Appellant's Complaint, 2/01/16, at 6-

15).


                                              -4
J   -A04039-17


        On February 22, 2016, Appellant filed an amended complaint, but did

not remedy any of the issues raised in the preliminary objections.              (See

Amended Complaint, 2/22/16, at pages 2-15, Exhibits A -G).            On March 14,

2016, Appellee filed   a   petition to strike the praecipe to index   a   /is pendens

and preliminary objections to the amended complaint in which it raised the

same issues it had claimed in its prior pleading, in addition to claims that

Appellant failed to state      a   claim for equitable relief.     (See Appellee's

Preliminary Objections to Appellant's Amended Complaint, 3/14/16, at 7-

27).

        The trial court held oral argument on the preliminary objections on

April 18, 2016.      On May 25, 2016, the court sustained the             preliminary

objection in the form of a demurrer on the basis that the amended complaint

was legally insufficient to state any cognizable claims against Appellee. The

court dismissed Appellant's amended complaint, denied Appellant's motion

to    compel, and granted Appellee's petition to strike the /is pendens.

Appellant timely appealed.'

        Appellant raises four questions for this Court's review:
        1. Did the trial court err when it sustained preliminary objections
        based on its determination that a condition that "time is of the
        essence" effectively nullified [Appellant's] express right to a
        credit for damage to the property it sought to purchase and


'On July 11, 2016, Appellant filed a concise statement of errors complained
of on appeal, pursuant to the court's order. See Pa.R.A.P. 1925(b). The
court filed an opinion on August 23, 2016. See Pa.R.A.P. 1925(a).


                                        -5
J   -A04039-17


        precluded [its] claim for breach of contract and/or specific
        performance?

        2. Did the trial court err when it sustained preliminary objections
        based on its determination that [Appellant] did not establish
        entitlement to an equitable exception to any contractual timing
        condition?

        3. Did the trial court err in sustaining preliminary objections
        based on its determination that [Appellant] failed to meet the
        requirements of Pennsylvania Rules of Civil Procedure 2002(a)
        and 1019(i) because [it] did not attach a copy of a prior third -
        party assignment of the Option Agreement to its Amended
        Complaint even though Appellee          ratified the assignment
                                                  .   .   .


        through its actions negotiating with, and accepting payment
        from, the prior assignee?

        4. Did the trial court err when it sustained preliminary objections
        based on its determination that the assignment of the Option
        Agreement to [Appellant] was invalid because the assignment
        did not reference [Appellant's] acceptance of its predecessor's
        contractual obligations?

(Appellant's Brief, at 2-3) (questions reordered for ease of disposition).

        Our standard of review for      a    court's order sustaining preliminary

objections in the nature of   a   demurrer   is   well -settled:

                     A  preliminary objection in the nature of a
              demurrer is properly granted where the contested
              pleading is legally insufficient. Preliminary objections
              in the nature of a demurrer require the court to
              resolve the issues solely on the basis of the
              pleadings; no testimony or other evidence outside of
              the complaint may be considered to dispose of the
              legal issues presented by the demurrer. All material
              facts set forth in the pleading and all inferences
              reasonably deducible therefrom must be admitted as
              true.

                    In determining whether the trial court properly
              sustained preliminary objections, the appellate court
              must examine the averments in the complaint,

                                        - 6 -
J   -A04039-17


             together with the documents and exhibits attached
             thereto, in order to evaluate the sufficiency of the
             facts averred.      The impetus of our inquiry is to
             determine the legal sufficiency of the complaint and
             whether the pleading would permit recovery if
             ultimately proven. This Court will reverse the trial
             court's decision regarding preliminary objections only
             where there has been an error of law or abuse of
             discretion. When sustaining the trial court's ruling
             will result in the denial of claim or a dismissal of suit,
             preliminary objections will be sustained only where
             the case is free and clear of doubt.

                    Thus, the question presented by the demurrer
              is whether, on the facts averred, the law says with
              certainty that no recovery is possible. Where a
              doubt exists as to whether a demurrer should be
              sustained, this doubt should be resolved in favor of
              overruling it.

               Where the complaint fails to set forth a valid cause of
        action, a preliminary objection in the nature of a demurrer is
        properly sustained. The complaint need not identify specific
        legal theories, but it must provide essential facts to support the
        claim. Assertions of legal rights and obligations in a complaint
        may be construed as conclusions of law, which have no place in
        a pleading.


412 North Front Street Assoc., LP. v. Spector Gadon & Rosen, P.C.,
151 A.3d     646, 656 (Pa. Super. 2016) (citations and quotation marks

omitted).

        In its first issue, Appellant maintains that "any condition that time was

of the    essence should     not be    interpreted to abrogate [its]      express

contractual rights."    (Appellant's Brief, at 34) (unnecessary capitalization

and internal quotation marks omitted). We disagree.




                                       -7
J   -A04039-17


        The amended complaint states claims against Appellee for specific

performance, breach of contract, and declaratory judgment. (See Amended

Complaint, at 11-15).                 Each of these counts is premised on Appellee's

alleged breach of the Option Agreement. (See id. at 12-14                         1111   61, 65, 70).

                  In     its   preliminary objections, Appellee           maintained           that "the

Amended Complaint fails to allege facts showing that [Appellee] breached

the [Option] Agreement-a central element of each of [Appellant's] three

claims   .    .    .   against [Appellee]-because [Appellee] was under no obligation to

extend the existing                 November    13,       2015 closing date."             (Preliminary

Objections to Amended Complaint, at 19                      ¶   91) (citing Amended Complaint,

at 12-14          1111   61, 65, 70). The trial court sustained this preliminary objection,

finding that "[Appellant's] amended complaint fails as                        a   matter of law to

state any cognizable claims against [Appellee] and to establish any claim for

equitable relief[.]"               (Trial Court Opinion, 7/11/16, at 34) (unnecessary

capitalization omitted). We agree.

        "It       is well -established    that three elements are necessary to plead                    a


cause of action for breach of contract: (1) the existence of                               a    contract,

including its essential terms[;] (2)                  a    breach of the contract; and, (3)

resultant damages." See 412 North Front Street Assoc., supra at 657

(citation omitted).

        "The fundamental rule in contract interpretation is to ascertain the

intent of the contracting parties. In cases of                  a   written contract, the intent of


                                                 -8
J   -A04039-17


the parties    is   the writing itself."                        Lesko v. Frankford Hospital-Bucks

County,     15 A.3d 337, 342 (Pa. 2011) (citation                          omitted).

         Here, the relevant sections of the Option Agreement stated that

Appellee gave Appellant exclusive rights to conduct due diligence on the

Property, which included "investigat[ing] at its own expense the condition,

quality,    and     suitability of the                         [Property.]"     (Option   Agreement,          at

unnumbered page         1     '11    1(b)). The Agreement also provided Appellant with

the option to purchase the Property. (See id. at unnumbered page                                   2   '11   2).

Once Appellant exercised the option, closing was to occur within sixty to

ninety days, unless the parties otherwise agreed in writing.                                  (See id. at

unnumbered page 4           '11     6(d)). All risk of loss was on Appellee prior to closing.

(See id. at unnumbered page 6                            '11   6(i)(ii)). Section 6(i)(ii) further provided
that, in the event of casualty involving the Property:

         [Appellant] may either (i) continue to closing, but [Appellee] will
         give [Appellant] a credit against the Purchase Price equal to the
         cost to repair the damage from such casualty as determined by
         an insurance adjuster engaged by [Appellant] and reasonably
         acceptable to [Appellee]      , or (ii) terminate this Agreement
                                                 .   .     .


         and this Agreement shall be null and void and of no force or
         effect.

(Id.).
         Importantly, section 14 expressly stated: "Time is of the essence                                    as

to the performance of all of the terms and conditions of this Agreement."

(Id. at unnumbered page                8   '11   14) (emphasis added).

         Based on the Option Agreement's language, the trial court found:


                                                               -9
J   -A04039-17


        The law is settled in this Commonwealth that time is always of
        the essence in an option contract whether or not it is expressly
        provided unless the parties stipulate otherwise which    .  is not
                                                                     .   .


        the case sub judice.      Further, [Appellant's] failure to attach
        [Appellee's] Modification Letter[2] extending the closing to no
        later than November 1[3], 2015[;] with the express warning that
        "time is of the essence" in that regard to the Complaint and
        Amended Complaint suggests that [Appellant] believed that this
        Due Diligence and Option Agreement differed in no way from any
        other contract surrounding the sale of land.

               This inference is reinforced by [Appellant] erasing all signs
        that time was of the essence from the wording of its pleadings
        and the lack of the Modification Letter from [Appellee] and its
        timing advisory being appended thereto. Because time was
        intrinsically of the essence when [Appellant] attended the closing
        on November 13, 2015, but did not perform its obligation to
        provide a damages estimate through which the sale price for this
        Property could be adjusted, the Agreement was terminated and
        voided by [Appellant] whose responsibility alone was to assure
        that the sale was consummated in a timely fashion. Simply put,
        [Appellant] could not obfuscate or erase this fact and escape its
        own burden by eliminating altogether any mention of the
        existence of that clause from its pleadings and the exhibits
        appended thereto.

(Trial Ct. Op., at 29) (citations omitted).     We agree with the trial court's

reasoning that Appellant's failure to perform its obligations at closing




2 Appellant did not attach this letter as an exhibit to the amended complaint.
However, the amended complaint pleaded that Appellee agreed to extend
the closing date to November 13, 2015. This is a material fact on which
Appellant's claim is based and, pursuant to the terms of the Option
Agreement, any extension of the closing date had to be by agreement of the
parties and in writing. (See Option Agreement, at unnumbered page 4 ¶
6(d)). Therefore, Appellant should have pleaded that the agreement to
extend was in writing and attached it to the amended complaint. See
Pa.R.C.P. 1019(i).



                                       - 10 -
J   -A04039-17


violated the time        is   of the essence requirement and terminated the Option

Agreement.

         It   is   well -settled that "Winne is always of the essence in an option

contract." New Eastwick Corp. v. Phil. Builders Eastwick Corp., 241

A.2d 766, 769 (Pa. 1968) (citations omitted).              "[I]t   is a sound legal   principle

that unless an option is exercised within the time fixed it necessarily

expires[.]"           Western Say. Fund Soc. of Phil. v. Southeastern Pa.
Transp. Auth., 427 A.2d 175, 178 (Pa. Super. 1981) (citations omitted)

(emphasis added).

         Here, Appellant agreed             to accept the assignment of the Option

Agreement from Canopy on July 14, 2015, although the option termination

date was scheduled for the next day.              (See Amended Complaint, at page 4

1111   12-13). In spite of first having no opportunity to conduct due diligence

on the Property, Appellant immediately exercised the option to purchase it.

(See id. at page 4             ¶   18).   Closing was scheduled for October 15, 2015.

(See id. at page         7 ¶   28). On October 11, 2015, Appellant "became aware"

of damage to the Property. (Id. at page             5 ¶   20). Appellee agreed in writing

to extend closing to enable Appellant the opportunity to inspect this damage,

stating, the "closing date shall occur on or before November 13, 2015, time

being of the essence with respect thereto.                          [Appellee] shall not
extend the closing date beyond November 13, 2015 for any reason."
J   -A04039-17


(Modification Letter, 10/14/15, at 1) (emphasis added); (see also Option

Agreement, at unnumbered page 8            11   14).

        On October 20, 2015, Appellant identified Michael Simpson, AIC as an

insurance adjuster pursuant to section 6(i)(ii) of the Option Agreement, and

Appellee agreed to the selection on October 26, 2015.                     (See Amended

Complaint, at page     7   III 30-31).    On November 12, 2015, Simpson provided

a   preliminary damage estimate, but stated              he required a minimum of four

more weeks to inspect the Property.                    (See id. at page 8 III 32-33).

Appellant    did     not    provide      Appellee      with    an   insurance   adjuster's

determination on the extended closing date of November 13, 2015, but

demanded that Appellee either provide it with             a   credit on the purchase price

based on the preliminary estimate or extend the closing date, although

neither of the two remedies was provided in the Agreement. (See id. at III

35-36). However, contrary to Appellant's assertion, Appellee was under no

duty to extend the closing deadline further where the Option Agreement

expressly stated that time was of the essence and Appellee reiterated this

fact in its October 14, 2015 letter granting Appellant an extension of the

closing date.      In fact, Appellee specifically advised Appellant that no more

extensions would be granted for any reason.

        Therefore, based on the foregoing facts, as pleaded in the amended

complaint, because time was of the essence and Appellant did not fulfill

its obligation to provide an insurance adjuster's determination pursuant to


                                           - 12 -
J   -A04039-17


section 6(i)(ii) of the Option Agreement, the Agreement terminated and the

trial court properly found that Appellee      is   unable to state   a   claim for which

relief can be granted. See 412 North Front Street Assoc., supra at 656.

Appellant's first issue lacks merit.3

        In Appellant's second issue, it argues that, "[e]ven if          a   'time   is   of the

essence' condition     is   found   to   apply, equitable      factors        preclude its

enforcement." (Appellant's Brief, at 39) (emphasis omitted).                   Specifically,

Appellant asserts that it "was innocent with regard to the delay in closing"

and that it "acted reasonably and diligently in its efforts to assess the

damage and finalize the purchase." (Id. at 40). Appellant's claim does not

merit relief.

              Anything short of the utmost good faith and diligence
        on the   part of the party seeking to be relieved from the
        consequences of a failure to conform strictly to the terms of [an
        option] contract will not be regarded as sufficient; but where it
        appears that by the act of the other party, or by unavoidable


3   Moreover, although Appellant maintains that Appellee breached the
Agreement by "failing to keep the Property safe and secure[ and] allowing
waste and diminution in value to the Property[,]" the amended complaint
fails to identify any duty imposed by the Agreement in this regard.
(Amended Complaint, at page 12 ¶ 61). In fact, it would not have been in
Appellee's interest to allow damage to the Property where it bore "all risk of
loss prior to any closing." (Id. at page 6 ¶ 25 (quoting Option Agreement,
at unnumbered page 6 ¶ 6(i)(ii))). The plain language of the Option
Agreement provides that Appellant had the duty to conduct due diligence
and, had it conformed to the express terms of the Agreement by appearing
at closing with the insurance adjustor's determination, Appellee, which bore
the risk of any casualty, would have had the duty to provide a credit in the
purchase price equal to the cost of the damage. (See Amended Complaint,
at page 7 ¶ 27; Option Agreement, at unnumbered page 6 ¶ 6(i)(ii)).


                                         - 13 -
J   -A04039-17


        accident of such character as could not be foreseen and guarded
        against, the performance of the contract, with the exercise of
        due diligence was rendered impossible, and the other party
        at the earliest opportunity performed his part of the contract, the
        court will enforce it.

Western Say. Fund Soc. of Phil., supra at 195 (citation omitted)

(emphasis added).

        In this case, Appellant did not plead that it exercised any due

diligence after being assigned the Option Agreement and before exercising

its option to purchase.       (See Amended Complaint, at page 4 ¶¶ 13-18).

Appellant pleaded that it accepted the assignment of the Option Agreement

from Canopy one day before the option period expired, even though,

pursuant to its express terms, this precluded it from extending the option

term to conduct due diligence.         (See Option Agreement, at unnumbered

page 3 ¶ 4 (granting optionee leave to extend the option term upon written

notice provided to optionor fifteen days before term's expiration); Amended

Complaint, at page 4 ¶¶ 12-13).         The amended complaint does not allege

that Appellee    in   any way interfered with Appellant's opportunity to conduct

due diligence before closing, let alone that it rendered it impossible.       See

Western Say. Fund Soc. of Phil., supra at 195.                  In fact, Appellee

extended the closing date to allow Appellant the opportunity to assess any

damage to the Property to enable it to provide       a   determination of costs at

closing. (See Modification Letter, 10/14/15, at 1).




                                        - 14 -
J   -A04039-17


        Therefore, based on the foregoing, we conclude that the trial court

properly found that Appellant failed to exercise "the utmost good faith and

diligence" where, as pleaded in the amended complaint, it accepted the

assignment of the Option Agreement one day before the termination of the

due diligence period, and then failed to insure that          a   complete inspection

was     performed before the extended closing date, which was granted

specifically for that purpose.   Western Say. Fund Soc. of Phil., supra at

195 (citation omitted).   Hence, Appellant has failed to establish its right to

be "relieved from the consequences of a failure to conform                 strictly to the

terms of [an option] contract[.]" Id. (citation omitted).                Accordingly, the

trial court properly found that Appellant was not entitled to equitable

considerations to relieve it of its duties under the time           is    of the essence

provision. Appellant's second issue does not merit relief.

        In summary, because we conclude that the trial court properly found

that Appellant's violation of the time   is   of the essence provision of the Option

Agreement rendered it unable to state            a   claim on which relief could be

granted, we affirm its order sustaining Appellee's preliminary objections and

dismissing Appellant's amended complaint where, "on the facts averred, the




                                     - 15 -
J   -A04039-17


law says with certainty that no recovery is possible."     412 North Front
Street Assoc., LP., supra at 656 (citation omitted).4
        Order affirmed.

        Judge Shogan joins the Memorandum.

        Judge Solano concurs in the result.

Judgment Entered.




J    seph D. Seletyn,
Prothonotary


Date: 5/8/2017




4 Because we conclude that the trial court properly sustained the preliminary
objections on the basis of Appellant's failure to state a claim on which relief
can be granted we need not reach its second two issues challenging the trial
court's findings regarding the effect of Appellant's failure to attach
documents to the amended complaint or the sufficiency of Canopy's
assignment.


                                      - 16 -